Citation Nr: 1404142	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine (claimed as neck injury).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who had active service from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part denied entitlement to service connection for bilateral hearing loss, DDD of the cervical spine, and a left foot disability.

According to the August 2012 Informal Hearing Presentation statement, the Veteran additionally wants to reopen a claim for service connection for diabetes mellitus.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

This appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that further examination and opinions are needed in the adjudication of the Veteran's claims.  The medical and other evidence in the file is insufficient to determine whether the currently claimed disabilities are related to military service.

The Veteran contends that he developed hearing loss because of repeated exposure to excessively loud noise and resultant injury (acoustic trauma) due to his military duties and surroundings.  He had a QTC audiology examination in July 2009.  The audiologist commented that the Veteran's hearing loss pattern was consistent with noise induced hearing loss, but concluded that (assuming that the separation audiometric results were accurate) it was less likely than not that the high frequency hearing loss was related to military.  This QTC opinion is inadequate because in the rationale for the opinion the examiner specifically cites to the Veteran's normal separation examination as the foundation for the opinion despite the fact that current case law instructs that an examiner may not rely on the fact that the Veteran's hearing was within 'normal' limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 1 (1993).  This is even more significant in light of audiometric readings noted during service, which showed borderline hearing loss.  The July 1968 entrance audiometric examination noted a 20 decibel loss at relevant 4000 Hertz (Hz) frequency in the left ear.  A 20 decibel loss was noted at 2000 Hz in the right ear at separation examination in October 1972.  The United States Court of Appeals for Veterans Claims (Court) holding in Hensley, indicates any loss greater than 20 decibels constitutes hearing loss.   

Additionally, because the Veteran is competent even as a layman to report the onset of hearing loss, the examiner should specifically address the Veteran's report of any hearing loss in determining whether the current hearing loss is related to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore in this regard, in the June 2012 VA Form 646, the Veteran's representative cited to a 2005 study: Noise and Military Service, by the National Academies of Science Institute of Medicine (IOM).  The representative interpreted certain findings from this study as positive arguments regarding the Veteran's theory of hearing loss.  The audiologist should comment on this study, if possible.

Regarding the claim for service connection for a left foot injury.  The service treatment records (STRs) show that on entrance into service (July 1968 enlistment examination report), pes planus was noted.  The Veteran claims that he sustained a left foot injury, in which he broke his arch."  In light of the in-service diagnosis of pes planus and the Veteran's reported injury; examination and opinion are needed.

Lastly, the Veteran also claims that service connection is warranted for the cervical spine disability which he states resulted from an October 1969 automobile accident.  He also refers to other in-service injuries that are not documented in the STRs.  He has submitted June 1999 private medical reports from Dr. M.F. Gornet, which includes a magnetic resonance imaging (MRI) report showing DDD of the cervical spine.  Reviewing these reports the Veteran reported a 30-year history of neck problems, whereas the MRI report associated with this treatment, notes a 13 year history of neck problems.  The Veteran states that the latter report is the result of miscommunication.  Regardless, medical examination and opinion are needed in light of the Veteran's statements regarding continuity and the documented in-service automobile accident.  Furthermore, in reviewing these records the Veteran reported a prior history of chiropractic treatment.  Neither the complete clinical records of Dr. Gornet nor those of the chiropractor are associated with the claims file.  With the help of the Veteran, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to furnish the Veteran the appropriate release of information forms in order to obtain copies of all VA and private medical records pertaining to treatment for his claimed disabilities, which have not been previously obtained including records from Dr. M.F. Gornet and the private chiropractor that provide care prior to 1999. 

2.  Return the claims file to the audiologist that performed the July 2009 compensation evaluation of the Veteran, if still available, and ask that he submit an addendum statement concerning the likelihood (very likely, as likely as not, or unlikely) the hearing loss was incurred in or aggravated (permanently worsened) by the Veteran's active military service.

In making this determination of causation, the examiner is requested to address the evidence of borderline hearing loss in each ear on induction and separation examinations.  As the Veteran is competent even as a layman to report the onset of hearing loss while in service, the examiner must specifically address his report of any manifestation during his service and continuance since, in determining whether his hearing loss was incurred in service.  As well, the audiologist should comment on the 2005 study (mentioned by the Veteran's representative in the June 2012 VA Form 646) concerning the implications of hearing loss, by the 2005 study, Noise and Military Service, by IOM.

In providing answers to the above questions, the examiner is advised that he cannot rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate.  

3.  Schedule appropriate VA compensation examination(s) to determine the current diagnoses and etiology of the Veteran's left foot and cervical spine disabilities. 

The examiner is requested to indicate the likelihood the left foot and cervical spine disabilities, had their onset in or is otherwise etiologically related to the Veteran's military service;

In making these necessary determinations, the examiner(s) should comment on the Veteran's documented as well non documented injury and treatment during service as well as any statements he has made in terms of continuing symptoms since service.  A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

4.  Thereafter, the RO should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


